—Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered May 16, 1985, convicting defendant, after a jury trial, of two counts of robbery in the first degree and robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 10 to 20 years, 10 to 20 years and IV2 to 15 years, respectively, unanimously affirmed.
A presumption of regularity attends all judgments of conviction (People v Bell, 36 AD2d 406, 408, affd 29 NY2d 882), which it was defendant’s burden to rebut by establishing the existence of genuine appealable and reviewable issues (People v Glass, 43 NY2d 283, 287; People v Council, 162 AD2d 365, lv denied 76 NY2d 984). The reconstructed record shows that defendant offered no affirmative proof to rebut this presumption but only conjecture and supposition, and otherwise contains overwhelming indications of defendant’s guilt. Accordingly, defendant is not entitled to a reversal of his conviction. Concur — Carro, J. P., Wallach, Asch, Nardelli and Williams, JJ.